UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7591


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WENDELL ANTONIO JOHNSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel J. Wilson, District
Judge. (7:04-cr-00128-sgw-mfu-1; 7:09-cv-80139-sgw-mfu)


Submitted:    December 15, 2009            Decided:   December 21, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wendell Antonio Johnson, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United   States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wendell Antonio Johnson seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (West Supp.

2009) motion.          The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                              See 28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not   issue    absent    “a    substantial          showing    of    the    denial       of    a

constitutional        right.”         28    U.S.C.      § 2253(c)(2)        (2006).           A

prisoner      satisfies        this        standard      by     demonstrating            that

reasonable      jurists       would    find      that    any     assessment         of     the

constitutional        claims    by    the    district     court      is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We

have independently reviewed the record and conclude that Johnson

has not made the requisite showing.                       Accordingly, we deny a

certificate      of    appealability          and     dismiss       the    appeal.            We

dispense      with    oral     argument       because      the      facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               DISMISSED



                                             2